 DICKENS
, INC.  355 NLRB No. 44 
255
Dickens, Inc. 
and
 Wenquing Lin.
  Cases 29ŒCAŒ
29080, 29ŒCAŒ29198, and 29ŒCAŒ29254 
June 10, 2010 
DECISION AND ORDER REMANDING 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On June 8, 2009, Administrative Law Judge Raymond 
P. Green issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and Or-
der.
2 Introduction 
This case centers on the conduct of Respondent Dick-
ens, Inc., by its owner James Chou, in allegedly retaliat-
ing against employees Wenquing Lin and Miaona Wu 

because Lin had prevailed in a prior unfair labor practice 
proceeding against the Respondent and because Wu had 
cooperated with the 
Board™s Regional Office in its inves-
tigation of that case.
3                                                  1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
In addition, some of the Respondent™s exceptions assert that the 
judge™s rulings, findings, and conclu
sions demonstrate bias and preju-
dice.  On careful examination of the judge™s decision and the entire 

record, we are satisfied that the 
Respondent™s contentions are without 
merit. 
2 Although the judge found that the Respondent unlawfully sum-
moned the police on June 9, 2008, to harass Charging Party Wenquing 
Lin, his Conclusions of Law and 
recommended Order and notice state 
that the Respondent threatened Lin 
with arrest.  Because there is no 
allegation and no factual finding of 
such a threat, we shall modify the 
Conclusions of Law, Order, and notice to reflect the violation actually 
found. 
We agree with the judge that notices to employees must be posted in 
Chinese as well as English.  Becau
se a significant number of the Re-
spondent™s employees speak Spanish, we find it appropriate to order the 

notices to be posted in Spanish as well. 3 Dickens, Inc
., 352 NLRB 667 (2008), enfd. No. 08Œ4073 (2d Cir. 
October 31, 2008) (unpublished).  In that case, Wu provided an affida-

vit to the General Counsel, but testified at the hearing for the Respon-
dent.  In his decision, Administrative Law Judge Steven Fish found that 
Respondent had violated 
Sec. 8(a)(1) by discharging Lin because he 
and Wu had concertedly complained a
bout their bonuses.  In so finding, 
Judge Fish credited Wu™s affidavit to the Board (stating that she asked 
Chou about increasing the employees™ bonuses) over her later testi-
The judge found that the Respondent violated Section 
8(a)(1) of the Act by falsely 
accusing Lin of stealing and  
physically threatening Chou, and by summoning the po-

lice on June 9, 2008, with a false report of a physical 
threat.4  He also found that the Respondent violated Sec-
tion 8(a)(1) by laying off Lin, and violated Section 

8(a)(4) and (1) by laying off Wu.  The judge dismissed 
other allegations that the Respondent violated Section 
8(a)(1) by threatening Lin with
 reprisals, threatening to 
impose more onerous working conditions on him, sub-
jecting him to closer supervision, calling the police on 

July 3, 2008, and harassing him for taking his lunch at 
noon.  The General Counsel did not except to the dis-
missals of those allegations. 
The Respondent excepts to the judge™s failure to take 
into account evidence supporting a legitimate reason for 
selecting Lin and Wu for layoff.  As explained in part 1 

below, we find merit in this exception.  The Respondent 
also contends that the judge™s conduct of the hearing 
prevented it from effectively presenting its case.  For the 

reasons discussed in part 2 below, we reject this conten-
tion. 
1.  The layoffs of Lin and Wu 
The judge found, and we agre
e, that the General Coun-
sel showed that Lin™s and Wu™s protected activity was a 
substantial or motivating factor in the Respondent™s deci-

sion to select them for layoff.
5  The burden thus shifted 
                                                                              mony at the hearing (stating that she did not recall making the com-
ment).  Judge Fish found the affida
vit to be more reliable than her 
testimony, based on his finding that 
ﬁshe felt intimidated to testify on 
behalf of Respondent.ﬂ  352 NLRB at 669. 
4 We adopt these findings for the reasons discussed in the judge™s 
decision.  The Respondent excepts, arguing that its owner Chou did not 
have an opportunity to testify a
bout these events because the judge 
terminated his testimony early.  For the reasons discussed in part 2 
below, we reject this assertion. 
 The Respondent also argues that, con-
trary to the judge™s finding, it did assert an alternative version of the 

facts in its cross-examination of Lin a
nd in its answer to the complaint.  
However, the Respondent presented no evidence at the hearing in sup-
port of its position.  Accordingly, as stated in fn. 2 above, we find no 

basis for reversing the judge™s crediting of Lin™s testimony. 
5 Wright Line,
 251 NLRB 1083, 1089 (1980), enfd. on other grounds 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), ap-

proved in 
NLRB v. Transportation Mgt. Corp.
, 462 U.S. 393 (1983). 
In making this finding, the judge used the term ﬁprima facie show-
ing.ﬂ  The Board prefers to describe the General Counsel™s task as ﬁa 

burden of persuasion.ﬂ  See 
Manno Electric
, 321 NLRB 278, 280 fn. 12 
(1996), enfd. 127 F.3d 34 (5th Cir. 1997) (per curiam), discussing 
Southwest Merchandising Corp. v. NLRB
, 53 F.3d 1334, 1340 fn. 8 
(D.C. Cir. 1995). 
The judge found that the evidence indicated that Chou had only re-
luctantly reinstated Lin and then sought to harass him into quitting.  

Indeed, on the day Chou reinstated Lin, Chou told Lin that he intended 
to ﬁfŠkﬂ him.  The judge also foun
d that Chou harbored considerable 
resentment regarding the prior pro
ceedings and held a grudge toward 
Wu for providing an affidavit in 
the prior Board proceedings.  The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  256 
to the Respondent to prove that it would have taken the 
same action even absent Lin™
s and Wu™s protected activ-
ity.6  The judge found that the Respondent did not pre-
sent any evidence demonstrating that it laid Lin or Wu 

off for reasons apart from their protected activities.  He 
therefore found that the layoffs were unlawful. 
The Respondent argues that the judge erred in finding 
that it had not put forth any evidence in support of its 
rebuttal case, because it had referred to Lin™s and Wu™s 
language skills as a factor in the layoff.  We agree with 

the Respondent.  At trial, the Respondent questioned Wu 
regarding how her lack of English could affect her ability 
to perform the work of ﬁorder pickingﬂ (gathering greet-
ing cards from the warehouse to fill a customer order).  
Wu further testified that Chou told her on the day of the 

layoff that he selected her because she could not speak 
English and because she was the highest-paid employee.  
(The Respondent currently does not rely on the latter 

reason.)  The Respondent also submitted into evidence a 
chart, prepared at an unspeci
fied time, rating the employ-
ees on several different skills, including their ability to 

communicate in English.  Lin and Wu had the lowest 
aggregate scores and were ranked last. 
Thus, the judge erred in finding that the Respondent 
had not presented any evidence tending to demonstrate 
that it would have taken the same action absent Lin™s and 
Wu™s protected activity.  Rather, the Respondent con-

tended that it selected Lin and Wu for layoff at least in 
part because of their lack of facility in English, and it 
presented some evidence in su
pport of that contention.  
The judge failed to assess th
is evidence to determine 
whether the Respondent had met its 
Wright Line
 rebuttal 
burden.  Accordingly, we sh
all sever this issue and re-
mand this portion of the case to the judge so that he can 
determine whether the Respondent actually relied on 

Lin™s and Wu™s lack of fluency in English in selecting 
them for layoff and, if so
, whether the Respondent dem-
onstrated that it would have laid them off even in the 

absence of their protected activities.  We emphasize that 
ﬁ[a]n employer cannot simply 
present a legitimate reason 
for its action but must persuade by a preponderance of 

the evidence that the same action would have taken place 
even in the absence of 
the protected activity.ﬂ  
W. F. 
Bolin Co
., 311 NLRB 1118, 1119 (1993), petition for 
                                                                              judge pointed to testimony and ot
her evidence that Chou constantly 
referred to the prior Board proceedi
ngs and railed about a crossed-out 
portion in Wu™s affidavit stating that Chou did not allow Chinese em-
ployees to eat in the lunchroom.  These circumstances indicate that 
hostility toward Lin™s protected activ
ity and Wu™s participation in 
Board proceedings motivated the Respondent to lay the two employees 
off. 
6 Wright Line
, supra, at 1089. 
review denied 70 F.3d 863 (6th Cir. 1995), enfd. mem. 
99 F.3d 1139 (6th Cir. 1996). 
2.  The judge™s conduct of the hearing 
The Respondent argues that the judge made several er-
rors in his conduct of the trial, by forcing Chou, acting 
pro se for the Respondent, to proceed without crucial 
evidence and by placing other limitations on Chou™s 

presentation of the Respondent™s case.  Contrary to the 
Respondent™s assertions, we 
find that the judge acted 
properly and within his discretion ﬁ[t]o regulate the 

course of the hearingﬂ under Section 102.35(a)(6) of the 
Board™s Rules and Regulations
.  In any event, a party 
urging reversal of a judge™s evidentiary ruling must show 
that the judge™s error prejud
iced the party™s substantive 
rights.  
Cossentino Contracting Co
., 351 NLRB 495, 495 
fn. 1 (2007).  Even assuming arguendo that the judge 
erred in his rulings, we find that the Respondent failed to 
show that any such errors pr
ejudiced it in 
the presenta-
tion of its defense. 
a.  The covert recordings 
When Lin returned to work after his initial discharge, 
he carried a small digital reco
rder in his pocket and sur-
reptitiously taped portions of the incidents that occurred 
at the Respondent™s facility.  Before cross-examining 

Lin, Chou requested all the covert recordings.
7  After the 
judge ordered counsel for the General Counsel to turn 
over all the recordings, there initially was some difficulty 

in turning over to Chou via email all of the recordings in 
digital audio file form.
8  When Chou received the digital 
files, he discovered that he could not play them on his 

computer.  In order to expedite the progress of the trial, 
the judge ordered all original, unedited recordings to be 
played in open court directly from the portable digital 
device used by Lin to make the recordings.  The hearing 
translator provided a simultaneous translation of the Chi-

nese portions of the recordings.  When the recordings 
had been played, Chou continued his cross-examination.
9 Contrary to the Respondent™s contentions, we find that 
the judge acted within his discretion in conducting the 
                                                 7 Recordings of contemporaneous events do not qualify as state-
ments producible under the Board™s 
Jencks rule.  
Delta Mechanical, 
Inc
., 323 NLRB 76, 77 (1997).  See Board™s Rules and Regulations § 
102.118(b)Œ(d); see also 
Jencks v. U.S.
, 353 U.S. 657, 667Œ672 (1957) 
(holding that a defendant has the 
right to inspect, for impeachment 
purposes, prior statements made to government agents by government 

witnesses). 8 Counsel for the General Counsel did not have all of the recordings 
in his possession and had to obtain them
 from Lin.  Further, counsel for 
the General Counsel initially failed to
 attach one section of the re-
cordings to his email to the Respondent. 
9 Counsel for the General Counsel was later able to provide Chou 
with a complete set of recordings on
 a compact disc and a transcript of 
the playback (with translation). 
 DICKENS
, INC.  257
trial in this commonsense manner.  Rather than delay the 
hearing until usable copies of the recordings could be 
turned over to the Respondent, the judge gave Chou im-
mediate access to the recordings by playing them in court 

with a simultaneous translation.  If following this proce-
dure (which Chou did not oppose at the hearing) caused 
problems for the Respondent, the Respondent has not 

identified them.  The Respondent was given the opportu-
nity to question Lin and th
e Respondent™s exceptions do 
not state how having the recordings in its possession at 

the hearing would have changed its cross-examination of 
Lin.  Nor has the Responden
t presented any evidence 
contradicting the testimony of the General Counsel™s 
witnesses that the recordings could support.  Accord-
ingly, we find that the Respondent has not met its obliga-

tion to ﬁstate with some particularity how it has been 
prejudicedﬂ by the judge™s supposed errors.  
Monroe 
Mfg., 323 NLRB 24, 25Œ26 (1997) (judge™s erroneous 
refusal to accept tape recordings into evidence not preju-
dicial where respondent failed to show how judge™s find-
ings would be contradicted by material on the tapes). 
b.  Wu™s affidavit 
At the end of counsel for the General Counsel™s direct 
examination of Wu, Chou requested all 
Jencks state-
ments provided by Wu.  The record indicates that coun-
sel for the General Counsel turned over a copy of the 
affidavit Wu gave in this case.  The affidavit apparently 

was written in English.  Chou did not question Wu re-
garding her affidavit, or contemporaneously ask if there 
was a Chinese version of it.
10  It was not until the close 
of the hearing, well after Wu testified, that Chou re-
quested multiple documents, including the Chinese ver-
sion of Wu™s affidavit. 
The Respondent contends that because Wu does not 
speak English, there must be
 a Chinese version of her 
affidavit, and that counsel for the General Counsel im-
properly failed to supply a copy of that version at the 
hearing.  We reject the Re
spondent™s argument that any 
such failure violated the General Counsel™s obligations 
under 
Jencks
. First, because no one asked whether there was a Chi-
nese version of Wu™s affidavit until immediately before 
the judge closed the hearing, the record does not estab-
lish whether such a version even exists. 
Second, even assuming arguendo that there was a Chi-
nese version of Wu™s affidavit, we find that the Respon-
dent waived any objection to counsel for the General 

Counsel™s failure to turn over that version by not object-
ing at the appropriate time.  See 
Longshoremen ILA Lo-
cal 20 (Ryan-Walsh Stevedoring Co.)
, 323 NLRB 1115, 
                                                 10 He did question her about her 
affidavits in the prior case. 
1120 (1997) (respondent waived the right to request wit-
ness affidavits by waiting until well after the com-
mencement of its cross-examination). 
Finally, the Respondent has not explained how being 
deprived of a Chinese version 
of the affidavit at the hear-
ing prejudiced its cross-examination of Wu.  The Re-
spondent has never disputed the version of events testi-

fied to by Wu.  Accordingly,
 we find that the Respondent 
has failed to demonstrate that it was prejudiced in this 
respect.  Cf. 
Cossentino Contracting Co
., supra (reversal 
of evidentiary ruling appropriate only when it is both 
erroneous and prejudicial to the party™s substantive 
rights). 
c.  Chou™s testimony 
The Respondent argues that 
the judge erred by forcing 
Chou to testify before he could finish cross-examining 
Lin, and by terminating Chou™s testimony early.  We find 
no merit in these arguments. 
We find that the judge acted within his discretion by 
terminating Chou™s cross-examination of Lin when he 
did.  In 
Bethlehem Temple Learning Center
, 330 NLRB 
1177, 1184 (2000), the Board adopted an administrative 
law judge™s finding that he had the discretion to cut off 
cross-examination when the effort had ceased to develop 

new evidence or possible avenues of impeachment.  In 
this case, the record confirms that the judge was justified 
in halting the cross-examin
ation of Lin because Chou 
was repeating his lines of questioning and pursuing ir-
relevant areas of inquiry. 
We also find that the judg
e acted appropriately in di-
recting Chou to testify at this point.  Because Chou was 
making no headway in his cross-examination of Lin, and 
in order to help him present his version of the relevant 
facts, the judge instructed Chou to present his own testi-
mony in narrative form, and permitted him to testify 

without interruption from either the General Counsel or 
the judge.  The judge told 
Chou that he could take 3 
hours to testify and an additional 3 hours if necessary.  

The judge even instructed Ch
ou regarding which areas of 
testimony would be relevant.
11                                                  11 Thus, the record establishes that, far from unduly restricting Chou 
at the hearing, the judge appropriately afforded Chou, as a non-
attorney, much greater leeway in
 presenting his case (and in cross-
examining witnesses) than would normal
ly be given to an attorney.  See 
Tri-State Transport Corp
., 245 NLRB 1030, 1030 fn. 1 (1979) (it is 
appropriate for a judge to give a pro 
se respondent greater leeway), enf. 
denied on other grounds 649 F.3d 993 (4th Cir. 1981).  Specifically, in 

addition to allowing Chou greater time
 to testify on his own behalf and 
providing him with greater leeway 
in cross-examining witnesses, on 
several occasions the judge informed
 Chou as to the type of evidence 
he should seek to present in rebutting the General Counsel™s allega-
tions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  258 
Unfortunately, Chou failed to follow the judge™s direc-
tion to address the issues in th
e case, or to controvert any 
of the General Counsel™s evidence.  Indeed, the record 
confirms the judge™s description of Chou™s testimony as 

largely ﬁan incomprehensible monologue.ﬂ  Accordingly, 
after Chou had testified for 4 hours, the judge cut off his 
testimony. 
Contrary to the Respondent™s exceptions, we find that 
the judge acted within his discretion in ending Chou™s 
testimony.  As he did in terminating Chou™s cross-

examination of Lin, the judge
 acted appropriately in lim-
iting Chou™s direct testimony 
because it was unlikely that 
any additional testimony by Chou would provide proba-
tive evidence.  See 
University Medical Center
, 335 NLRB 1318, 1318 fn. 1 (2001), enfd. in relevant part 335 

F.3d 1079 (D.C. Cir. 2003) (judge properly placed time 
limits on party™s case). 
In any event, the Respondent does not say what evi-
dence Chou would have attempted to introduce had he 
been permitted to continue to cross-examine Lin, or what 
Chou would have testified to had he been allowed to con-

tinue with his own testimony.  Thus, the Respondent has 
not shown that it was prejudiced by the termination of 
either Lin™s cross-examination or Chou™s testimony. 
d.  Lin™s daughter 
At the hearing, Chou attempted to call Lin™s daughter, 
Sherry Lin, to testify as to whether she edited the re-

cordings Lin had made.  The judge refused to allow Lin 
to testify.  He reasoned that her testimony as to her inter-
actions with the recordings was not likely to be relevant, 

because the original
, unedited recordings had already 
been played in open court and Chou had not introduced 
any evidence to controvert e
ither what the recordings 
revealed or the testimony of the General Counsel™s wit-
nesses. Contrary to the Respondent, we find that the judge 
acted properly in this regard.  Chou never introduced any 
evidence to show that the testimony of Lin and Wu was 

inaccurate in any material 
respect, even though he had 
personally participated in each of the events at issue.   In 
these circumstances, we agree with the judge™s reason-

able determination that Sherry Lin™s testimony was 
unlikely to yield relevant evidence.  Evidence that the 
tape recordings had been edited or altered would not be 

probative in the absence of
 any factual dispute about 
their subject matter.  Moreover, the original, unedited 
recordings were played in their entirety during the hear-

ing, and Chou was given the opportunity to question Lin, 
who created the recordings.  Consequently, the Respon-
dent has not shown prejudice as a result of the judge™s 

ruling. 
In sum, we find that the judge acted within the scope 
of his discretion in managing the conduct of the hearing.  
In any event, the Respondent has not shown how it was 
prejudiced as a result of any 
of the judge™s rulings.  We 
therefore find no merit in 
the Respondent™s exceptions 
regarding the judge™s conduct of the hearing. 
AMENDED 
CONCLUSION OF 
LAW 3.  By falsely accusing Wenquing Lin of stealing and 
assault, and by calling the police on June 9, 2008, to har-
ass Lin, because of his protected activities, the Respon-

dent has violated Section 8(a)(1) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Dickens, Inc.
, Commack, New York, its 
officers, agents, successors, and assigns shall 
1.  Cease and desist from 
(a) Falsely accusing employees of theft and assault, or 
calling the police to harass them, because of their pro-

tected concerted activity. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its Commack, New York facility, copies of the attached 
notice, in English, Cantonese, Mandarin, and Spanish, 

marked ﬁAppendix.ﬂ
12  Copies of the notice, on forms 
provided by the Regional Director for Region 29, after 
being signed by the Respondent™s authorized representa-

tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time since June 9, 2008. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                                                 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DICKENS
, INC.  259
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint allegations 
that the Respondent violated Section 8(a)(1) and (4) by 

laying off employees Wenquing Lin and Miaona Wu are 
severed and remanded to the administrative law judge for 
consideration as discussed in the decision above. 
IT IS FURTHER ORDERED
 that the judge shall make the 
credibility determinations an
d factual findings necessary 
to resolve those issues, and 
that he shall prepare and 
serve on the parties a supplemental decision containing 
credibility resolutions, findings of fact, conclusions of 
law, and a recommended Order concerning the allega-
tions, as appropriate on remand.  Following service of 
the Supplemental Decision on all the parties, the provi-

sions of Section 102.46 of the Board™s Rules and Regula-
tions shall be applicable. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT falsely accuse employees of theft or as-
sault, or call the police to 
harass them, because of their 
protected concerted activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights listed above. 
DICKENS, INC. Henry Powell, Esq., 
for the General Counsel. 
James Chou, for the Respondent. 
DECISION RAYMOND P. GREEN
, Administrative Law Judge.  I heard this 
case in Brooklyn, New York, on February 18, 19, 20, 26, and 
27, and March 23, 2009.  These 
charges were filed by Wenqu-
ing Lin on July 14, September 26, and October 31, 2008.  The 
consolidated complaint was issued by the Regional Director on 
December 17, 2008.  It alleged as follows: 
1.  That on or about June 9,
 2008, the Respondent by James 
Chou, its owner, (a) belittled and threatened employee Wenqu-
ing Lin with reprisals, (b) thr
eatened to impose more onerous 
working conditions on him by a
ssigning him to clean the ware-
house, (c) subjected him to closer supervision, (d) accused him 
of stealing, and (e) calling the police and falsely accusing him 
of threatening Chou with a box cutter. 
2.  That on or about June 12, 2008, the Respondent by Chou, 
harassed Lin for taking his lunch at noon. 
3.  That on or about July 3, 2008, the Respondent by Chou 
physically assaulted Lin 
and summoned the police. 4.  That on or about July 3, 2008, the Respondent for dis-
criminatory reasons, laid off Lin and Miaona Wu.  More spe-
cifically, the General Counsel al
leges that (a) the Respondent 
laid these individuals off because Lin had previously prevailed 
in a prior unfair labor practice proceeding and (b) that it laid off 
Wu because she had cooperated with the Board in the investi-
gation of the prior unfair labor practice.  Among other things, 
Wu gave an affidavit to the Board™s Regional Office.  As to 
Lin, it is alleged that the Res
pondent violated Section 8(a)(1) of 
the Act.  As to Wu, it is alleged that the Respondent violated 
Section 8(a)(1) and (4) of the Act.  
I note that the General Counsel™s theory is that Lin and Wu 
were discriminatorily selected for layoff.  He concedes that the 
Company™s business was slow and 
he therefore is not contend-
ing that some layoffs were unw
arranted by business conditions. 
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and afte
r considering the briefs filed, I 
make the following FINDINGS AND 
CONCLUSIONS I.  JURISDICTION
 There is no dispute and I find th
at the Respondent is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
                                                 1 After the hearing closed there was a set of emails and letters be-
tween Chou, Powell, the reporting service, and myself regarding cor-
rections of the transcript.  For one
 thing, Chou made a motion that I 
order the reporting service to furnish 
him with copies of the audio files 
from which the transcript was typed. 
 I rejected that motion.  Neverthe-
less, based on these communications, the following is noted: 
On May 14, 2009, Burke Reporting LLC sent a revised transcript of 
the fourth day of the hearing and put in a page 504A to reflect a change 
that was made after listening to the 
recording of that day™s hearing. 
The General Counsel did not object to Chou™s suggested change to 
p. 456, L. 11 and this should now read: ﬁEmbarrassing to you, not me.ﬂ 
The General Counsel did not object to Chou™s suggested change to 
p. 690, L. 1 and this is changed to
 read: ﬁYou swallowed the other page 
or you wiped your ass with that page?ﬂ 
After reviewing the exchange of 
letters regarding the General Coun-
sel™s proposed changes I make the following correction.  On p. 287, the 

transcript should read that Chou st
ated: ﬁI am a very hyper person.ﬂ 
On p. 435, ﬁPaulﬂ should be changed to ﬁPowell.ﬂ  But on the same 
page where I am being quoted as saying, ﬁI expected Mr. [Powell] to e-

mail you all your records and he, I guess, didn™tﬂ I am not going to 
change the word ﬁdidn™tﬂ to ﬁdid.ﬂ  
In this regard, I note that whether or 
not the proposed change is granted, it is of no consequence to the out-

come of this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  260 
II.  THE ALLEGED UNFAIR LABOR PRACTICE
 A.  Background 
The Respondent is a small enterprise located in Commack, 
New York, where it is engaged in the wholesale distribution of 
greeting cards and social stationa
ry.  Its owner is James Chou. 
He has a number of relatives employed in the business includ-
ing his mother.  The Company employs a group of office peo-
ple, all or most of whom are of Chinese ancestry.  It also has a 
warehouse where it employs a 
number of people, some of 
whom are Hispanic and some, including the alleged discrimina-
tees, are Chinese.  This results
 in a diversity of languages spo-
ken at the company including Eng
lish, Spanish, Mandarin, and 
Cantonese.2 Wenquing Lin has been employed by the Respondent as a 
warehouse employee 
since August 1, 1998.
3  Miaona (Anna) 
Wu has also been employed in the warehouse since 2000. 
Among other things, these employees have been assigned to 
pick orders and to place them into boxes that later are prepared 
for shipment. Lin was discharged on Octobe
r 2, 2006, and this was the 
subject of a proceeding before the NLRB in Case 29ŒCAŒ
28229 that Lin filed on March 21, 2007.
4  In this regard, a 
complaint was issued on July 17,
 2007, and a hearing was held 
before Administrative Law Judge
 Steven Fish on August 21 
and 22, 2007. On December 4, 2007, Judge Fish issued a Decision wherein 
he concluded that the Respondent
 violated Section 8(a)(1) of 
the Act by discharging Lin because of his protected concerted 
activity.  In essence, he concluded that Lin, along with Wu, had 
concertedly complained about their bonuses on September 29, 
2007, and that Chou discharged Lin because of this activity. 
It is noted that in the investigation of the prior case, an affi-
davit was taken from Wu and that Judge Fish relied on this 
affidavit in concluding that on September 29, 2007, she and Lin 
had concertedly complained to Chou about their earnings. 
While not relevant to that ca
se, Wu™s affidavit contained a 
paragraph that she crossed out 
and which seems to have in-
censed Chou when he became aware of it after the trial con-
cluded in August 2007.  In pertinen
t part, this paragraph stated: 
 Sometime after we moved to a new office, around August 
2005, James stopped allowing all of the Chinese workers, in-
cluding Liu, Lin and me, to eat 
at the big tables in the break 
room. 
                                                  2 In a letter to the EEOC dated Apri
l 16, 2007, Chou stated that at 
that time he had more than 40 people in the company. 
3 In 2002, there was a brief break in Lin™s employment.  According 
to Chou in his testimony in a prio
r case, he discharged Lin and only 
rehired him upon the urging of Lin™s wife.  Lin™s version was that when 
he was out sick, Chou did not want to 
take him back and wanted to hire 
a younger worker.  Lin agrees that he was rehired when his wife inter-

ceded with Chou.  In the present pr
oceeding, Chou sought to subpoena 
and examine Lin about the 2002 incide
nt.  I ruled that this would be 
irrelevant to the present case. 
4 Lin also filed a charge with the EEOC and the related New York 
agency on February 20, 2007, alleging that the Company had discrimi-
nated against him on account of his age. 
In an email to the Regional Office of the NLRB dated Au-
gust 27, 2007 (
5 days after the hearing), Chou stated that he 
was very angry and humiliated by the allegation that he had 
threatened employees with discharge if they requested im-
provements in their pay.  Chou stated that his ﬁanger came 
backﬂ when he got around to reading Wu™s affidavit, wherein 
she stated that she did not remember Chou telling Lin that he 
would be fired if he discussed 
his pay and benefits with other 
employees.  Chou further stated that Wu told him that some of 
the contents of her affidavit we
re never asked or discussed by 
her in her interview with the NLRB.  He asserted that Wu told 
him that she signed the affidavi
t without reading it and that she 
was willing to tell this to the people who interviewed her or to 
testify about this in court. 
As noted above, Judge Fish c
oncluded that Wu™s affidavit 
was reliable and that it should 
be relied upon to show that she 
and Lin had complained about their bonus pay on September 
29, 2006.  Based on her affidavit, taken together with the testi-
mony of Lin, Judge Fish conc
luded that the Respondent had 
discharged Lin because of his 
concerted protected activity.  
Judge Fish also concluded, 
based on Chou™s own testimony, 
that it was the events of Sept
ember 29, 2006, that were the 
cause of Lin™s discharge.
5 In his exceptions to Judge Fish™s decision, Chou, at page 23 
of his brief, talked about the st
atements in Wu™s affidavit deal-
ing with lunch and begins to 
obsess about their supposed sig-
nificance.  This reads as follows: 
 Absurd Remarks in Wu™s Affidavit, such as ﬁJames 
stopped allowing all the Chinese workers, including Liu, 
Lin and me, to eat at the big 
tables in the break room.ﬂ 
 ﬁJames stopped allowing all the Chinese workers, in-
cluding Liu, Lin and me, to eat at the big table in the break 
room.ﬂ This statement, crossed out on Wu™s May 22, 2007 Af-
fidavit to the Board, appears 
on the last page with the sig-
natures of Wu and the NLRB agent Jeffery Trigilio.  If 
Judge Fish was not aware that
 Respondent™s brother, sis-
ter-in-law, cousin and his wi
fe, nephew, son and mother 
are all working in Respondent™ s office/warehouse and are 
all Chinese, at least Judge Fish should remember the Chi-
nese employees, Liu, Lin, 
Wu, Chang and Rhee and the 
employer, respondent Chou, a
ll of whom spent 2 days in 
court with him. If the Chinese employees were not al-
lowed to eat in the break room, then who was allowed to 
eat there?  Who created such a degrading and humiliating 
accusation?  It should be obvious that somebody either 
fabricated this accusation, or distorted Wu™s words when 
preparing the Affidavit. How can Judge Fish then con-
clude in his Decision, ﬁI find that the affidavit supplied by 
Wu to the Board to be more reliable than her testimony 
and I rely on said affidavit as substantive evidence. 
Why was this claimed crossed out and by whom? 
                                                 5 I note that in the earlier case, Chou had contended that Lin, during 
this transaction, had questioned his 
truthfulness.  Chou also contended, 
but Judge Fish rejected his asserti
on that Lin™s actions on September 29 
were unprotected. 
 DICKENS
, INC.  261
If this accusation came directly from Wu, can her other 
statements in the Affidavit that are disadvantageous to Re-
spondent be as ﬁreliableﬂ 
as Judge Fish claimed? 
If this accusation was fabricated or influenced by 
somebody in the NLRB, can Judge Fish exclude the possi-
bility that someone from the NLRB, who knows the intri-
cacies of the law, planted one or two crucial, but untrue 
statements in Wu™s Affidavit, such as ﬁI said, if it™s so 
busy, can you raise our bonus to .003 of the profits? 
B.  Lin Returns to Work 
Subsequent to the Order in the prior case, the Respondent 
made an offer of reinstatement to Lin. 
Lin returned to work on June 9, 2008. 
On the morning that Lin returned to work, Chou held a meet-
ing in the warehouse and spoke to
 the employees in English and 
Chinese.
6 At the outset of this meeting,
 Chou spoke to the employees 
in English about the unfair labor practice charge filed by Lin 
and the age discrimination claim he made at the EEOC.  Chou 
then talked about the ﬁassertionﬂ that he did not allow the Chi-
nese employees to eat in the breakroom.  (Recall that this is the 
crossed out statement that was c
ontained in Wu™s affidavit.)  
Much of the remainder of this portion describes the history of 

his business and his competition with much larger companies. 
Chou stated that the company did not discriminate against 
Asians, Jews, blacks, etc. and w
ould not allow such discrimina-
tion.  Chou stated that when Lin returned to work, he would be 
treated the same as the younger workers and would be given no 
special treatment on account of his age.  Chou again referenced 
the claim that he did not allow Chinese people to eat in the 
breakroom.  At this point, Chou took the employees over to 
another section of the building where he posted the NLRB no-
tice and asked all the employees to sign it. 
Chou then spoke to the Chinese employees in Mandarin.  
During this portion of the meeting, Chou said that he would 
make all of the court documents available to the employees.  
He said that he was still in the process of appealing the NLRB 
case and that ﬁwe have to trust each other; it is not like we sue 
you, you sue me.ﬂ  At one poi
nt, Chou stated; ﬁAt a certain 
place there was a sign that sa
ys only dogs and certain people 
are not allowed to come into certain areas, but in our company 
it says we won™t allow the Chinese worker to eat at some [sic] 
place. I won™t allow this to happen to our company.ﬂ  Chou 
went on to say that he would no
t discriminate against anyone, 
that he would treat everyone the same, that he would not let 
older people do less work than the younger workers and that he 
would not give any special treatment to Chinese workers.  This 
latter remark was directed to 
Lin who was asked if he under-
stood.  Lin responded that he did. 
                                                 6 My factual conclusions regardin
g this meeting and subsequent 
meetings involving the various par
ties are based on the testimony of 
Wenquing Lin, Miaona Wu, and a set of recordings made by Lin.  With 
respect to the recordings, Chou has asse
rted and continues to assert that 
Lin, his daughter and the General C
ounsel have conspired to ﬁcut and 
pasteﬂ them to his detriment.  Notw
ithstanding that claim, Chou has not 
offered, by way of his own testimon
y or the testimony of anyone else, 
any alternative version of the conversations. 
Immediately thereafter, Chou called Lin into his office where 
they had a conversation in Mandarin. This was recorded by 
Lin.7  Initially Chou said that people had to be responsible for 
whatever was said in the court and that the judgment was be-
fore the court.  Chou told Lin that he would be the one to assign 
him his work every day.  Chou then asked Lin if he had a re-
corder on him and Lin asked if he had to take off his clothes 
and let Chou check him out.  Lin asked if he had to report to 
Chou when he came to work each
 day and asserted that this 
was not returning to work in the same state that he had worked 
before.  Chou said ﬁjust go sue.ﬂ  Lin asked if Chou was wel-
coming him back to work and C
hou said in a sarcastic manner; 
ﬁI love you, I want to kiss you.ﬂ  At one point, Chou said that 
he would welcome Lin back ﬁ
but I™ll fuck you
.ﬂ  Lin said that if 
Chou welcomed him back, he should act according to what the 
court says and that if he had to report to Chou every day, that 
would be different from what the court says.  At this point, 
Chou started to make some odd 
noises whereupon Lin said ﬁif 
you don™t welcome me back, I can leave.ﬂ  Chou replied ﬁyou 
are so important to me . . . I love you; I want you to come back 
to work.ﬂ  Lin stated that Chou cursed at him four times and 
that he was going to report this to his attorney.  (Referring to 
the Board attorney.)  At the end of this meeting, Nina appeared 
and Chou told Nina that she should have Lin clean the entire 
warehouse for the rest of the day. 
In fact, Lin was not assigned to clean the warehouse either 
on this or any other day.  And despite the assertion, on this 
single occasion, that Lin would have to report to Chou each 
day, this did not happen thereafter and Lin reported to Nina.  
Moreover, Nina thereafter, ma
inly had him do order picking 
and other duties that he had done be
fore his previous discharge.  
In this regard, I do not think that the evidence sufficiently sup-
ports the General Counsel™s al
legation that the Respondent 
either threatened to impose mo
re onerous working conditions 
on Lin or that it, in fact, subjec
ted him to closer supervision. 
According to Lin, and not denied by Chou, at around 11:30 
a.m., Chou came over to where he was opening boxes and es-
sentially accused Lin of stealing some greeting cards.  Lin de-
nied that he had taken any of the cards.  At this point, Chou 
additionally said that Lin should be careful about the way he 
was cutting open the boxes. Lin 
responded that he had worked 
there for many years and knew how to open the boxes. Lin 
states that he then stood up, put 
down the box cutter that he was 
using, and told Chou to stop harassing him.  Chou responded by 
saying, ﬁYou can cheat,ﬂ and that he could file a complaint at 
the Labor Board.  Lin stated that if Chou continued harassing 
him, he would have to stop worki
ng.  Lin testified that another 
employee named Reina was present.  He also testified that he 
                                                 7 All of the recordings were played in the court room on February 
26, 2009.  Some of the conversations recorded were in English and 
some were marred by extraneous noises.  Those portions that were in 

Chinese were translated by the offi
cial interpreter while the recording 
was being played and a separate transc
ript was made of the translation. 
I note that as this was a simultaneous translation, I don™t think that it 

captured the entirety of th
e each transaction.  But the essential parts are 
there.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  262 
did not wave the box cutter at 
Chou or make any threatening 
gestures or statements. 
At around 2 p.m., two policemen
 came to the 
facility, ap-
proached Lin and made him put up his hands.  These officers 
were called by Chou and they questioned Lin to the extent that 
they could.  When Lin asked Chou what this was all about, 
Chou claimed that Lin had threatened him with a box cutter.  At 
the end of this process, the officers left without arresting or 
giving a summons to Lin.  And Lin, after being told by Chou to 
end his work day, waited for a ride to take him home. 
Lin stayed at home for the next 2 days and returned to work 
on June 11, 2008. 
On or about June 17, Lin went 
into the kitchen at about 12 
noon to have his lunch.  Accordi
ng to Lin, when he entered, 
Chou was having a meeting with 
some customers and told Lin 
that he was too early for lunch.  After this, having taken of-
fense, Lin told Nina that he woul
d take his lunch at 1 p.m.  The 
General Counsel alleges that th
e Respondent viol
ated Section 
8(a)(1) by harassing Lin for taki
ng his lunch at noon. Based on 
Lin™s testimony, I reject this cont
ention as it seems to me that at 
most, Chou, being involved in a meeting with customers, 
rudely told Lin to leave the room. 
On July 3, 2008, the Respondent laid off Lin and Wu.  As 
noted above, the General Counsel, 
having reviewed some of the 
company™s business records, concedes that business conditions 
were sufficiently poor so that some layoffs could be justified.
8  His theory is that even if layoffs were justified based on busi-
ness conditions, the selection of Wu and Lin for layoffs was 
motivated by illegal and discriminatory reasons. 
After being told that he was be
ing laid off, Lin got really up-
set and followed Chou into his office demanding to know why 
he was being laid off.  Chou, in 
turn told Lin to leave his office 
and when Lin refused, Chou pushe
d him.  After some shouting 
and cursing, Lin left the office.  Some time later, police officers 
were called and escorted Chou out 
of the plant.  (They gave Lin 
and Wu a ride home.) 
Based on the testimony of Lin, it is obvious that Chou reluc-
tantly reinstated Lin after being ordered to do so by the Board.  
Indeed on the first day of his re
turn, Chou, in effect, told Lin 
that he was going to ﬁfuckﬂ h
im every day that he came to 
work.  I also conclude that C
hou falsely accused Lin of stealing 
and that he brought in the police for no purpose other than to 
harass Lin to the point that
 Lin would quit his job. 
As to Wu, the evidence shows that Chou became obsessed 
with the fact that in an affidavit that she gave to the Board, she 
stated (but then crossed out), that Chou did not allow the Chi-
nese workers to eat in the breakroom.  This seems to have fes-
tered in his imagination and was specifically brought up by 
him, no fewer than three times 
during the first day that Lin 
returned to work.  Moreover, I conclude that Chou intensely 
resented that Judge Fish relied on
 Wu™s affidavit in finding that 
Wu and Lin had engaged in prot
ected concerted activities.  I 
therefore conclude that the General Counsel has made out a 
                                                 8 Also the testimony of the Gene
ral Counsel™s witnesses suggests 
that business began to slow down in
 2007 and 2008.  For example, Wu 
testified that at some point, the em
ployees were told that the company 
would no longer be able to afford 
to give paid holidays and vacations. 
prima facie case that the Respondent chose Wu for layoff be-
cause Chou harbored resentment for the fact that she cooper-
ated with the Board during the prior case and gave an affidavit 
to the Board which was relied upon to find him guilty of an 
unfair labor practice. 
This brings us to some unusua
l happenings at the hearing. 
Chou chose to represent himself at this hearing.  At the be-
ginning of the hearing, he indicated that he wanted to produce 
evidence that related to the prior case and I told him that I was 
not going to relitigate that case.  By the second day of the hear-
ing, and while ﬁcross examiningﬂ
 Wu, it was apparent to me 
that Chou, although highly intellig
ent, was not realistically 
capable of conducting a defense. 
By the third day of the hearing, while Chou was attempting 
to cross examine Lin, it became even more apparent to me that 
the hearing was not going well. 
On the fourth day of the trial (held the following week), and 
after having ordered the General Counsel to turn over 
all 
re-cordings made by Lin, these recordings were played in court 
and a simultaneous translation 
was made of the Mandarin por-
tions into English.  One reason that I decided to play the re-
cording, using the original reco
rding devise used by Lin, was 
that there was some difficulty in transferring the audio files 
from his devise into an electronic file playable on a PC or a 
MacIntosh computer.
9  At the end of this day, I told Chou that 
for the next hearing day, whic
h was going to be on February 
26, I wanted him to tell me under
 oath his version of the events 
in this case.  He stated that he did not want to do this. 
A week later, on February 26, 2009, I told Chou that I was 
going to interrupt his cross-examination of Lin and that I was 
going to require him to give me hi
s version of these events.  He 
refused.  I told him that I wanted him to do this because I 
wanted to know what if any fact
s were in dispute.  He again 
refused.  I told him that if he did not comply, I would close the 
hearing.  Chou changed his mind. 
I told Chou that I would give him 3 hours to testify without 
any interruption by me or the General Counsel.
10  I also told 
him if he needed more time at the end of 3 hours, I would ex-
tend the time.  I told Chou that I thought he should focus on the 
events of June 9, when Lin returned to work, including the 
alleged box cutter incident; the incident that took place with 
Lin in the lunchroom; and all of
 the events that took place on 
July 3, 2008.  I told him that he should talk about why he laid 
off Wu and Lin and describe 
what business conditions were 
like at the time.  I finally told him that he could say anything he 
liked and that no one would interrupt him. 
Except for a lunchbreak, Chou spoke for 4 hours.  Apart 
from a largely incomprehensible monologue, Chou simply did 
not address any of the issues in this case and did not deny any 
of the testimony given by Wu or Lin.  Nor did he offer any 
                                                 9 Eventually, and with the aid of th
e help desk in Washington D.C., 
the electronic files on Lin™s recorder 
were translated into a form that 
could be put on a CD and played on both the General Counsel™s and the 

Respondent™s computers. 
10 I instructed the General Counsel to take notes and to make any ob-
jections after Chou finished. I also 
told the General Counsel that he 
could not interrupt while Chou was testifying. 
 DICKENS
, INC.  263
alternative version of what we a
ll heard on the recordings.  In 
short, Chou did not controvert 
any of the evidence adduced by 
the General Counsel and did not offer any reasons for why he 
chose Wu and Lin for layoffs on July 3, 2008. 
At the end of the day, I asked Chou if he had any other wit-
nesses and he replied that he had 
plenty.  I asked who they were 
and what he intended to have them testify about.  He told me 
that he intended to subpoena Lin™s wife and daughter.  When 
asked what he expected them to
 say, Chou notified me that he 
would ask Lin™s wife about an incident in 2002 when she asked 
him to rehire Lin.  I told him that this subject had been dis-
cussed by Judge Fish in the prior case and that in any event, it 
would not be relevant here be
cause of its remoteness to the 
events in the present case.  When asked what he would ask 
Lin™s daughter, Chou stated that he wanted to show that she 
edited the recordings.  I advised Chou that I would be sending 
him a letter asking him to tell 
me who his witnesses were going 
to be and what they would be testifying about. 
By letter dated March 3, 2009, 
I advised Chou that I wanted 
to know what witnesses he intended to call and what each per-
son would be testifying about. I al
so advised him that he did not 
need to turn over any names to the General Counsel until we 
resumed the trial on March 23, 2009. 
By communication dated March 
16, 2009, Chou requested of 
Powell a group of subpoenas.  Powell responded that the judge 
needed to approve them.  By 
email dated March 18, I notified 
Powell that I was approving the issuance of the subpoenas and 
that he should send nine subpoe
nas duces tecum and nine sub-
poenas ad testificandum to the Respondent. 
By letter dated March 17, 2009,
 Chou sent to ﬁso called 
Judge Greenﬂ some kind of summary of what he considered to 
be the conspiracy to do him in. 
By letter dated March 18, 2009, 
Chou sent me a letter which, 
among other things, included a list
 of questions that he wanted 
to ask of Sherry Lin, who is Li
n™s daughter.  All of these related 
to her role in the recordings. 
By letter dated March 22, 2009, Chou sent me a letter (re-
ceived on Monday, March 23), setting forth the names of the 
other witnesses that he intended to call and a list of the ques-
tions he intended to ask them. 
Finally, we all were gathered together to resume the hearing 
on Monday, March 23, 2009. 
At the opening, I told Chou that his proposed questions to 
Sherry Lin were irrelevant beca
use he neither controverted the 
testimony of Lin or Wu and he did not offer any alternative 
version of the recordings or of th
eir testimony.  I ruled that any 
evidence that Lin could offer a
bout how the recordings were 
made, edited, and/or transmitted would not be relevant to this 
case and that I would 
not permit Chou to cal
l her as a witness. 
I then had an opportunity to review a document submitted to 
me that morning regarding who Chou intended to call as his 
witnesses and the questions that
 he proposed to ask them.  I 
ruled that he could call any empl
oyees or persons and ask them 
certain questions that I considered to be relevant to the case at 
hand.  For example I ruled that
 Chou could call 
Jay Levitt, who 
allegedly was present in the 
lunchroom when Lin came in on 
June 17, 2008.  I ruled that he could call any person who was 
present during June 9 or July 3 to
 testify about the events that 
occurred on those days.  In the same vein, I ruled that he could 
call the police officers that came to the plant on those days and 
ask them to testify about what ha
ppened.  I ruled that he could 
call Nina, the warehouse manager, to testify about what hap-
pened on June 9, and whether 
she had expressed any concern 
about talking to or supervising 
Lin. I ruled that he could call 
Steve Shih to testify about what he heard or saw on July 3, 
when he apparently acted as a translator for Lin when the police 
arrived.  I ruled that he coul
d ask any employees about what 
work they did and what work they observed being done by Lin 
before and after his return to work on June 9. 
Chou insisted that he had not been given all of the materials 
from Powell.  As Powell had turned over all statements produc-
ible under Section 102.118 of the Board Rules and Regulations 

and further turned over recordings and a translation, I don™t 
know what Chou means.  He also insisted that he wanted to 
first cross-examine Lin before calling any of his own witnesses.  
I told Chou that as he did not controvert any of Lin™s testimony 
(or the recordings), there was no point in further cross-
examination of him and 
that he was finished. 
Finally, I told Chou that it was 
his time to call witnesses.  At 
10:50 a.m. I advised Chou that he 
had until 11:10 a.m. to make 
up his mind and that if he did not call any witnesses I was go-
ing to close the hearing.  At 11:10, when asked if he was ready 
to call a witness, Chou said ﬁyes
ﬂ and ﬁno.ﬂ  This not being a 
sufficient answer, I noted that the police officers were in the 
room and asked Officer Carbone to
 come to the witness stand.  
Chou objected and reasserted that
 his legal rights were being 
undermined.  I asked again if he 
wanted to ask Officer Carbone 
any questions and Chou responded with some kind of rant.  At 
this point, I closed the hearing. 
Analysis 
As noted above, I have concluded that the evidence pre-
sented by the General Counsel, es
tablishes that he has made out 
a prima facie showing that th
e Respondent selected Lin for 
termination on July 3, 2008, beca
use of Lin™s protected activity 
that occurred in the prior case.  It has been demonstrated to me 
that Chou reluctantly re
instated Lin and that
 he sought to force 
Lin to leave as soon as possible. 
By the same token I have concluded that the General Coun-
sel has made out a prima faci
e showing that the Respondent 
selected Wu for termination on July 3, 2008, because Chou 
objected to and was obsessed by the fact that she gave an affi-
davit in the previous case; that 
this affidavit was used to con-
clude that he had violated the Ac
t; and that the affidavit had the 
crossed out statement, that Chou did not allow the Chinese 
employees to eat in the lunchroom. 
Having established a prima facie case, the burden shifts to 
the Respondent to establish that it
 would have laid off or termi-
nated these employees for legitimate reasons, separate and apart 
from their protected concerted activities.  (Or in the case of Wu, 
because she had cooperated with the Board in the investigation 
of the prior case.)  
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F. 2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 
As the Respondent has not presented or was unwilling to 
present evidence showing a le
gitimate business reason for its 
decision to lay off these employees on July 3, 2008, I conclude 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  264 
that it violated Section 8(a)(1) 
of the Act in the case of Wenqu-
ing Lin and Section 8(a)(1) and (4) of the Act in the case of 
Miaona Wu. I also conclude that the Respondent violated the Act by 
falsely accusing Lin of attack
ing him and of stealing greeting 
cards and by calling the 
police on June 9, 2008. 
As to the contention that on June 9, Chou threatened to im-
pose more onerous working conditions on Lin and subjected 
him to closer supervision, I don™t think that the evidence is 
sufficient to support these particular allegations.  While it is 
correct that Chou told Lin that he should spend the rest of the 
day cleaning the warehouse, this wa
s not carried out and in fact, 
Lin was assigned to open boxes of gr
eeting cards, a task that he 
had done prior to his return to work.  I also do not think that the 
evidence is sufficient to suppor
t the contention that Lin was 
subjected to closer supervision.  Again, it is correct that Chou 
told Lin that he would have to report each day to Chou.  But, 
when things settled down a bit, Lin essentially reported to work 
each day and received his instructions from Nina, the ware-
house manager. 
The General Counsel alleges 
that the Respondent harassed 
Lin for taking his lunch at noon.  This incident involved a situa-
tion where Lin went into the lunchroom at or around noon and 
was told by Chou to leave.  
At the time, Chou was having a 
meeting in the room with some 
customers.  As such, I do not 
view his instruction to Chou to 
leave as being discriminatorily 
motivated or otherwise unlawful under this Act. 
The General Counsel further alle
ges that on July 3, 2009, the 
Respondent violated the Act by physically assaulting Lin and 
summoning the police.  These events occurred after Lin had 
been told of his termination and after Lin and Chou became 
embroiled in a confrontation in 
the latter™s office.  Obviously, 
the entire transaction was provoked by what I have construed to 
be an illegal termination.  But the evidence shows that Lin fol-
lowed Chou back to his office a
nd insisted on remaining there 
when Chou demanded that he leave.
  At most, Lin testified that 
Chou shoved him, and it seems that this was an attempt by 
Chou to have Lin leave his office.  In any event, I do not think 
that the shove was particularly forceful.  (Lin, a somewhat aged 
man, did not fall down or suffer any injury.)  Further, when Lin 
refused to go, Chou asked for the assistance of the local police 
and two officers came to the fa
cility where they convinced Lin 
to leave.  Based on this set of 
facts, and notwithstanding that I 
have concluded that the termina
tions of Lin and Wu violated 
the Act, I do not conclude that the General Counsel should 
prevail on these particular allegations. 
CONCLUSIONS OF 
LAW 1.  By discharging Wenquing Li
n because of his protected 
concerted activities, the Respondent has violated Section 
8(a)(1) of the Act. 
2.  By discharging Miaona Wu because she gave an affidavit 
to and cooperated with the Natio
nal Labor Relations Board in a 
prior proceeding, the Respondent has violated Section 8(a)(1) 
and (4) of the Act. 
3.  By threatening to have
 Wenquing Lin arrested and by 
falsely accusing him of stealing 
and assault, because of Lin™s 
protected concerted activities, 
the Respondent has violated 
Section 8(a)(1) of the Act. 
4.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
5.  Except as specifically found herein, I recommend that the 
other unfair labor practice al
legations be dismissed. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that they must be ordered to cease 
and desist and to ta
ke certain affirmative action designed to 
effectuate the policies of the Act. 
In view of the above, I shall recommend that the Respon-
dent, having discriminatorily di
scharged employees, must offer 
them reinstatement and make them whole for any loss of earn-
ings and other benefits, comput
ed on a quarterly basis from the 
dates of discharge to the date of
 proper offers of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (2987). 
The Respondent, having violated the Act on a previous occa-
sion, I conclude that a br
oad remedy is appropriate. 
As a significant percentage of
 the Respondent™s employees 
are Chinese speaking, it is recommended that the notices be in 
Chinese and English. 
[Recommended Order omitted from publication.] 
 